Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-5, 7-9, 11-12, 16, 18 and 20 are pending in this application.  
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ms. Slaven on 9/8/2021.
	Cancel claims 1-5, 7-8, 18, and 20.
	Rewrite the following claims as set forth below.
	9.   (Currently amended)  A method for the control of fungal infestations in a plant comprising applying a composition to a plant, plant parts or the locus thereof, wherein the composition comprises:
Component (A):	prothioconazole; and
Component (B):	chlorothalonil, 
wherein the weight ratio of component (A) prothioconazole and component (B) chlorothalonil is 1:14.1.
	12. (Currently amended)   The method according to claim 9, wherein the application rate of prothioconazole is in the range of from 10 to 300 g/ha.
	16.  (Currently Amended)  A method of reducing the phytotoxicity of chlorothalonil, comprising combining chlorothalonil with prothioconazole and applying the chlorothalonil and prothioconazole to a plant, plant parts or the locus thereof, wherein the weight ratio of prothioconazole and chlorothalonil is 1:14.1.

	Add the following new claim 23.
	23.  (New)  The method according to claim 9, wherein the application rate of chlorothalonil is in the range of from 100 to 2500 g/ha.

The following is an examiner’s statement of reasons for allowance: Applicant’s arguments filed on 6/18/2021 are deemed persuasive for the claimed invention, as presently amended.  Specification Example 1 establishes that a method comprising applying prothioconazole and chlorothalonil to a plant at a weight ratio of 1:14.1 (prothioconazole to chlorothalonil) has an unexpected effect of reducing phytotoxicity to grape, apple, miniature rose and Pittosporum plants (Table 2, Example Nos. 4 and 6).  Said effect at 1:14.1 ratio is unexpected and advantageous because 1:1 (Example No. 8), 1:10 (Example No. 5), 1:20 (Example No. 3), 1:30 (Example No. 2), and 1:50 (Example No. 1) ratios all exhibited much greater phytotoxicity to the same plants.  See Table 2.  In view of fungicidal efficacy that is similar or improved over that of the comparative 1:20 ratio in Tables 3-6, the claimed invention as a whole, as presently amended, is deemed allowable.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOHN PAK whose telephone number is (571)272-0620.  The Examiner can normally be reached on Monday to Friday from 8:30 AM to 5 PM.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's SPE, Fereydoun Sajjadi, can be reached on (571)272-3311.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/JOHN PAK/Primary Examiner, Art Unit 1699